Appeal from a judgment of the County Court of Schenectady County (Hoye, J.), rendered September 24, 2003, which revoked defendant’s probation and imposed a sentence of imprisonment.
Defendant was sentenced to five years’ probation as a result of his conviction of reckless endangerment in the first degree. After he violated numerous conditions of his probation, a violation petition was filed seeking the revocation of his probation. When defendant did not appear in court for arraignment on the violation petition, a bench warrant was issued for his arrest. Defendant was subsequently arrested and he admitted to violating his probation. His probation was then revoked and he was sentenced to lVs to 4 years in prison and ordered to pay restitution.
Defendant’s sole contention on appeal is that the sentence is harsh and excessive. Based upon our review of the record, we disagree. Defendant has demonstrated an inability to control his anger and a propensity to engage in violent conduct as the reckless endangerment charge arose from his severe shaking of his infant daughter to the point where she sustained life threatening injuries. In view of this, as well as defendant’s failure to comply with most of the conditions of his probation, we find no extraordinary circumstances or an abuse of discretion *908warranting a reduction of the sentence in the interest of justice (see People v Fernandez, 7 AD3d 886, 887 [2004]; People v Wormuth, 3 AD3d 596, 597 [2004]).
Spain, J.P., Mugglin, Rose, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed.